DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an illumination optical system that illuminates” “a first light receiving optical system” “second light receiving optical system” “a spectroscopic element that disperses” & “spectroscopic element for measuring” in claims 1, 8, 9, 13, 16, & 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant teaches the illumination optical system may include an integrating sphere (pg. 5, 0014, lines 2-3).
Applicant teaches the first/second light receiving optical system may include a light receiving lens (pg. 5, 0014, lines 3-5) (0071, 23) (0017, lines 7-8).
Applicant teaches the spectroscopic element includes a diffraction grating (0060, lines 1-2).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Allowable Subject Matter
Claims 1-3, 5-10, 13, 16, 19, & 20 are allowed.  The examiner acknowledges the amendments filed 12/29/21 have overcome the rejections and/or objections set forth in the office action mailed 10/1/21. The following is an examiner’s statement of reasons for allowance:

As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a relationship
between the measurement value of the specific sample obtained by the first optical measurer and a measurement error included in the measurement value of the specific sample obtained by the second optical measurer”, in combination with the rest of the limitations of claim 1.

As to claim 8, the prior art of record, taken alone or in combination, fails to disclose or render obvious “projection, and a product of a spectral radiance of the first light source and a spectral sensitivity of the first light receiver is equal to a product of a spectral radiance of the second light source and a spectral sensitivity of the second light receiver”, in combination with the rest of the limitations of claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/MAURICE C SMITH/Examiner, Art Unit 2877                                                                                                                                                                                                        E